Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending in this application.   Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 4/13/22 is acknowledged.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-15 are examined in this Office action. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under pre-AIA  35 U.S.C.   102(a)(1) as being anticipated by Alzate Vinasco et al. (US Patent Application Publication No US 2020/0194434 A1) hereinafter referred to as Alzate Vinasco. 
Per Claim 1 Alzate Vinasco discloses (see figure 1b) a semiconductor structure device, comprising
a metal layer 121 in a first interlayer dielectric (lower part of 125, below 131) that is above a semiconductor device 101 (see [0045]); (Directional terminology, such as "above," "below," "front," "back," etc., is used. Because components of the claimed invention can be positioned in a number of different orientations, the directional terminology used is not particularly limiting)
an embedded memory device 120 on the metal layer with a first metal contact 111 is surrounded by a second interlayer dielectric 127; (The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween).) and 
a thin film transistor 110 on the first metal contact is surrounded by a third interlayer dielectric (upper part of 125) that is over a portion (bottom portion) of the embedded memory device and a portion of the first interlayer dielectric, wherein a first portion of a channel 109 of the thin film transistor covered a gate structure 105, and wherein the channel is a layer of indium tin oxide [0044]. The examiner notes that the term “over” includes "directly over” (no intermediate materials, elements or space disposed therebetween) and "indirectly over" (intermediate materials, elements or space disposed therebetween).  Since components of the claimed invention can be positioned in a number of different orientations, directional terminology used is not particularly limiting. One element can be “on” or “over” another from above, from below or from the sides, and can do so with or without intervening elements. The examiner notes that the term " covered " includes "directly covered " (no intermediate materials, elements or space disposed therebetween) and "indirectly covered " (intermediate materials, elements or space disposed therebetween). An element can cover another element in multiple interpretations, i.e. covering the side or covering the top.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10-15 are allowed. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894